Case 20-71227-pmb       Doc 21    Filed 11/13/20 Entered 11/13/20 15:51:42           Desc Main
                                  Document     Page 1 of 6




                   IN THE UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION

IN RE:
                                                     CHAPTER 11
GOOD DEED 317, LLC,
                                                     CASE NO. 20-71227-PMB
         Debtor.

         MOTION REQUESTING AUTHORITY TO USE CASH COLLATERAL

       COMES NOW Good Deed 317, LLC (“Debtor”), by and through the undersigned

counsel, and hereby files this “Motion Requesting Authority to Use Cash Collateral” (“Motion”).

In support of the Motion, Debtor shows the Court as follows:

                                         Jurisdiction

       This Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and 1334.

Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409. This Motion is a core proceeding

pursuant to 28 U.S.C. § 157(b)(2). The statutory predicate for the relief requested herein is 11

U.S.C. §§ 105(a) and 363.

                                         Background

       1.      On October 29, 2020 (the “Petition Date”), Debtor filed a voluntary petition for

relief under Chapter 11 of Title 11 of the United States Code (as amended, modified, or

supplemented the “Bankruptcy Code”).

       2.      Debtor is a Georgia Limited Liability Company. Debtor owns the real estate in

which Areu Studios, LLC (“Areu”), an affiliated debtor, operates an entertainment studio with

principal offices located at 3133 Continental Colony Parkway SW, Atlanta, GA, 30331 (the

“Business”).
Case 20-71227-pmb        Doc 21     Filed 11/13/20 Entered 11/13/20 15:51:42                 Desc Main
                                    Document     Page 2 of 6



       3.      Debtor’s Manager is Ozzie Areu.

       4.      Pursuant to Bankruptcy Code Sections 1107 and 1108, Debtor continues to

operate its business as a debtor-in-possession. Debtor is currently a debtor-in-possession and

seeking to restructure and reorganize its business and is taking any and all actions necessary to

preserve, protect, and maximize the value of the estate and effectively reorganize the business.

       5.      In order to effectively reorganize, Debtor must have access to cash to pay its

operating expenses and payroll. If Debtor does not have the authority to use its available cash to

pay its operating expenses including pay roll it, the estate will suffer irreparable harm.

                                               Liens

       6.      Upon information and belief, LV Atlanta, LLC (“LV”) may assert a security

interest in the rents received by Debtor pursuant to that certain Assignment of Leases and Rents

by and between Good Deed 317, LLC and LV. Areu is the tenant of Good Deed 317, LLC

pursuant to a Studio Master Lease Agreement dated March 1, 2019. Areu has entered into a

sublease agreement with Cinelease, Inc. for a monthly rent of $154,000.00 per month. Out of an

abundance of caution, Debtor files this Motion.

       7.      Based upon a review of records and financing statements, it does not appear that

any other party asserts an interest in the cash and accounts of the Debtor.

                                         Relief Requested

       8.      By this Motion, Debtor requests that the Court issue an interim order authorizing

the use of cash collateral to avoid immediate and irreparable harm to the estate.

                                          Basis for Relief

       9.      Section 363(c)(2) provides that a debtor in possession may not use cash collateral

unless an entity that has an interest in such cash collateral consents or the court approves the use


                                                  2
Case 20-71227-pmb         Doc 21    Filed 11/13/20 Entered 11/13/20 15:51:42            Desc Main
                                    Document     Page 3 of 6



of such cash collateral. Section 363(o) provides that at a hearing on the use of cash collateral,

the entity asserting an interest in the cash collateral has the burden of proof on the issue of the

validity, priority, or extent of such interest. Rule 4001(b)(2) provides that the Court may not

hold a final hearing on a motion to use cash collateral until earlier than 14 days after service of

the motion, but may authorize the use of cash collateral prior to a final hearing as necessary to

avoid immediate and irreparable harm to the estate pending a final hearing.

        10.     Debtor has an immediate need to continue the operation of the business and to

protect the interest of the estate. Without the use of cash collateral and the ability to operate,

Debtor will not be able to pay operating expenses necessary for the continuity of Debtor’s

operations and an effective reorganization.

        11.     The entry of an Order granting Debtor’s motion to use cash collateral will

minimize disruption of Debtor’s activities and is in the best interests of Debtor’s estates and its

creditors. Any interruption or disruption of Debtor’s operations will be detrimental to Debtor

and all other interested parties.

        12.     Debtor requests that the Court approve the payment of Debtor’s reasonable and

necessary expenses. Debtor’s forecasted budget is attached hereto as Exhibit “A” and adopted

herein by reference, the line items of which Debtor may modify by no more than ten percent

(10%), except further provided that Debtor may pay the actual amount owed or deposit required

to any utility, taxing authority or insurance company.

                                              Notice

        13.     Notice of this Motion will be given to: (i) the Office of the United States Trustee,

(ii) Respondent, and (iii) the parties listed on each of Debtor’s twenty (20) largest unsecured




                                                 3
Case 20-71227-pmb           Doc 21    Filed 11/13/20 Entered 11/13/20 15:51:42             Desc Main
                                      Document     Page 4 of 6



creditors list.    Debtor submits that, under the circumstances, no other or further notice is

required.

        WHEREFORE, for all of the above reasons, Debtor requests that the Court:

                  (a) grant the motion so that the Debtor may be authorized to pay expenses and

                     other expenditures reasonably necessary for the continued operation of the

                     Debtor’s business affairs until such time as a final hearing may be held, so

                     that immediate and irreparable harm to the estate may be avoided;

                  (b) schedule a final hearing on use of cash collateral so that the Debtor may be

                     authorized to pay reasonable and necessary operating expenses for the time

                     period following the final hearing; and

                  (c) grant the Debtor such other and further relief as may be just and equitable.

        RESPECTFULLY SUBMITTED this 13th day of November, 2020.

                                                        JONES & WALDEN LLC

                                                        /s/ Cameron M. McCord
                                                        Cameron M. McCord
                                                        Georgia Bar No. 143065
                                                        Proposed Attorney for Debtor
                                                        699 Piedmont Ave, NE
                                                        Atlanta, Georgia 30308
                                                        (404) 564-9300
                                                        cmccord@joneswalden.com




                                                    4
Case 20-71227-pmb   Doc 21   Filed 11/13/20 Entered 11/13/20 15:51:42   Desc Main
                             Document     Page 5 of 6



                                   Exhibit “A”




                                        5
Case 20-71227-pmb   Doc 21   Filed 11/13/20 Entered 11/13/20 15:51:42   Desc Main
                             Document     Page 6 of 6



                         Areu Studios Monthly Cash Budget

                    Revenue
                    Master Lease Cinelease            154,500
                    Cinelease Attributed Rentals      213,477
                    Cinelease Rental Remittance      (213,477)
                    Other - Reimbursements                  0
                    Total Revenue                     154,500
                    Expenses
                    TP Krog Interest                       0
                    LV Interest                            0
                    Repairs & Maint.                  13,000
                    Equipment Rental                   1,000
                    Insurance                         10,000
                    Utilities - Power                 27,000
                    Utilities - Gas                    3,000
                    Utilities -Water                   2,500
                    Utilities - Phone/Internet         4,500
                    Security                          30,000
                    Waste Management                   1,000
                    HVAC service contract             12,800
                    Pest Control                       1,100
                    Directv                              300
                    Payroll Service                      850
                    Office Expenses                    1,000
                    Miscellaneous Expense                500
                    Compensation - facilities team    32,000
                    Compensation - executives              0
                    Healthcare                         6,600
                    Travel & Ent., Business Dev.       1,500
                    Marketing/Promo/Website            1,500
                    Accounting                         4,000
                    Legal & Professonal                    0
                    Total Expenses                   154,150
                    Net Cash Flow                        350


                    Approx.available Cash             50,000
